Order entered April 11, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00191-CV

                                 BALTASAR D. CRUZ, Appellant

                                                   V.

                            JAMES VAN SICKLE, ET AL., Appellees

                        On Appeal from the 160th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-09275

                                              ORDER
        The Court has before it the parties’ April 9, 2013 agreed motion for extension of time to

file appellant’s and appellees’ briefs. The Court GRANTS the motion and ORDERS appellant

to file his brief by May 16, 2013. The Court further ORDERS appellees to file their briefs

within fifty days of the date appellant files his brief.


                                                           /s/   ELIZABETH LANG-MIERS
                                                                 JUSTICE